OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2011 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-01920 Stralem Fund (Exact name of registrant as specified in charter) 645 Madison AvenueNew York, New York (Address of principal executive offices) (Zip code) Andrea Baumann Lustig Stralem & Company Incorporated645 Madison AvenueNew York, NY 10022 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 888-8123 Date of fiscal year end:October 31, 2011 Date of reporting period: April 30, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. STRALEM EQUITY FUND LETTER TO SHAREHOLDERS May 2011 Dear Shareholder, During the first six months of its fiscal year, November 1, 2010 through April 30, 2011, Stralem Equity Fund’s performance was as follows: Share Class Fund* S&P 500** Institutional: STEFX 12.7% 16.4% Adviser: STRAX 12.6% 16.4% * Net, after fees** Does not reflect deduction for fees, expenses or taxes In our view, the first half of fiscal year 2011 can be identified as a “low-quality” rally, precipitated by the Federal Reserve’s 2nd program (in as many years) of “quantitative easing,” known as “QE2.” Softening data on the economy and stumbling asset markets drove Ben Bernanke, Chairman of the Federal Reserve, to signal at his August 27th, 2010 speech in Jackson Hole, Wyoming that QE2 was imminent. Beginning in September 2010 and continuing through March 2011, the more speculative asset classes, and the more speculative securities within those asset classes, experienced the greatest run up in performance due to the abundant financial liquidity pushed into the system. Although Stralem Equity Fund was up by an impressive +12.6% (STRAX) and +12.7% (STEFX) for the six months ended April 30, 2011, the Fund lagged the S&P 500 Index’s return of 16.4% due in large part to the fact that the speculative rally disadvantaged stocks which were viewed by the market as “safe” or high yielding. However, by the end of March 2011, market participants appear to have begun anticipating the impending end of the Fed’s QE2 program, and Stralem Equity Fund posted solid outperformance in the month of April. Encouragingly, the types of stocks that saw the worst experienced the most marked upturn in relative performance benefitting from the rotation by investors towards quality names, safety and yield. The Fed appears to be on schedule for its June wind down of its “QE2” program of quantitative easing — the extraordinary monetary policy in which the central bank has been directly purchasing long-term securities such as Treasuries, mortgage-backed securities, and agency bonds in the market. With the Fed officially ending QE2 in June but stating that it intends to reinvest the proceeds of those securities reaching maturity — thereby maintaining the size of its balance sheet — it would seem that the Fed is adopting a “wait and see” approach that permits it some flexibility in its continued support of the economy. The question confronting investors is whether the “necessity” of launching “QE3” will emerge as data on the U.S. economy comes in. The objectives of QE1 and QE2 were to boost both the economy (by lowering borrowing interest rates) and consumer confidence (by creating a “wealth effect”) which would raise asset markets. While not particularly successful at boosting economic growth, QE1 and QE2 seem to have been quite successful in boosting asset markets resulting in what Stralem would term a “liquidity-fueled asset reflation.” The problem with such asset reflations is that they can go on for longer than any reasonable investor would think possible, or they can turn on a dime. 2 Corporate profit margins have continued their spectacular run as larger multi-national companies successfully tap into the structurally higher rates of economic growth occurring in emerging countries. However, with some U.S. regional manufacturing indexes starting to roll over and employment numbers still quite soft overall, the current period is starting to bear an eerie resemblance to the months following the end of QE1 in early 2010. The two main differences today are that other major central banks are decisively in tightening mode (ECB, PBOC), and there is now a strong whiff of the inflation genie having been let out of the bottle in the form of skyrocketing costs of commodities and raw materials. These two differences may make it more difficult for the Fed to justify the launch of a “QE3” program, but the Fed’s capacity to ride to the rescue of a plunging stock market and softening economic data should nonetheless not be underestimated. While participating in the intense, liquidity-fueled, momentum-driven rallies which may occur if the Fed does indeed continue with its quantitative easing, may be enormously appealing to equity investors, it is crucial in our view to do so in a manner which will also protect on the downside if the market experiences a significant reversal. Capturing most of the upside while going down less in a market decline has been a prudent way to build long term wealth. By going down less than the market, a portfolio can resume compounding returns from a higher base when growth returns. That has always been the goal of Stralem’s Large Cap Equity Strategy TM portfolio structure and that’s why we focus on companies that we consider to be on the “quality” end of the spectrum of U.S. equities. In our opinion, given the “low-quality” nature of the stock market rally since the March ’09 trough, we believe investing in the quality end of the spectrum is at present all the more imperative. Sincerely, Stralem & Company Incorporated This report reflects our views and opinions as of May, 2011. These views are subject to change at any time based upon market or other conditions. It was prepared for the information of the Fund’s shareholders. It is not authorized for distribution to prospective investors in the Fund unless it is preceded or accompanied by a current summary prospectus and/or statutory prospectus which both describe the Fund’s objectives, risks, policies, expenses and other important information. Investors are advised to read the summary prospectus and/or prospectus carefully before investing. Past performance is not indicative of future results. Current performance may be lower or higher than the data contained herein. The Fund can suffer losses as well as gains. For more current information throughout the year please contact the Fund by calling 1-866-822-9555 or visit the Fund’s website at www.stralemfund.com. The Fund is distributed by Ultimus Fund Distributors, LLC. 3 STRALEM EQUITY FUND PORTFOLIO INFORMATION April 30, 2011 (Unaudited) 4 STRALEM EQUITY FUND SCHEDULE OF INVESTMENTS April 30, 2011 (Unaudited) Shares Common Stocks — 95.5% Value Consumer Discretionary — 3.3% Hotels, Restaurants & Leisure — 3.3% McDonald’s Corp. $ Consumer Staples — 10.7% Beverages — 3.2% Coca-Cola Co. (The) Food & Staples Retailing — 7.5% Kroger Co. (The) Wal-Mart Stores, Inc. Energy — 8.6% Oil, Gas & Consumable Fuels — 8.6% Chevron Corp. Exxon Mobil Corp. Financials — 3.3% Insurance — 3.3% Loews Corp. Health Care — 10.7% Biotechnology — 2.4% Celgene Corp. (a) Life Sciences Tools & Services — 2.5% Thermo Fisher Scientific, Inc. (a) Pharmaceuticals — 5.8% Abbott Laboratories Pfizer, Inc. Industrials — 23.9% Aerospace & Defense — 3.3% United Technologies Corp. Air Freight & Logistics — 3.2% FedEx Corp. Industrial Conglomerates — 6.8% 3M Co. General Electric Co. See notes to financial statements. 5 STRALEM EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) Shares Common Stocks — 95.5% (Continued) Value Industrials — 23.9% (Continued) Machinery — 10.6% Caterpillar, Inc. $ Danaher Corp. Eaton Corp. Information Technology — 15.1% Communications Equipment — 4.7% Cisco Systems, Inc. QUALCOMM, Inc. IT Services — 3.3% International Business Machines Corp. Semiconductors & Semiconductor Equipment — 2.5% Intel Corp. Software — 4.6% Microsoft Corp. Oracle Corp. Materials — 3.4% Chemicals — 3.4% E.I. du Pont de Nemours and Co. Telecommunication Services — 3.5% Diversified Telecommunication Services — 3.5% AT&T, Inc. Utilities — 13.0% Electric Utilities — 6.4% American Electric Power Co., Inc. Southern Co. (The) Multi-Utilities — 6.6% Consolidated Edison, Inc. Dominion Resources, Inc. Total Common Stocks (Cost $184,270,898) $ See notes to financial statements. 6 STRALEM EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) Shares Money Market Funds — 4.4% Value Dreyfus Government Cash Management Money Market Fund, 0.00%* $ Dreyfus Treasury Prime Money Market Fund, 0.00%* Total Money Market Funds (Cost $10,434,424) $ Total Investments at Value — 99.9% (Cost $194,705,322) $ Other Assets in Excess of Liabilities — 0.1% Net Assets — 100.0% $ (a) Non-income producing. * Rate shown is the 7-day effective yield at April 30, 2011. See notes to financial statements. 7 STRALEM EQUITY FUND STATEMENT OF ASSETS AND LIABILITIES April 30, 2011 (Unaudited) ASSETS Investments, at value (Note 1 and 2) (Cost $194,705,322) $ Cash Dividends receivable Receivable for capital shares sold Other Total Assets LIABILITIES Payable to Investment Adviser (Note 3) Payable to administrator (Note 3) Accrued expenses Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated net investment income Accumulated net realized loss from securities transactions ) Net unrealized appreciation Net Assets $ NET ASSET VALUE PER SHARE: INSTITUTIONAL CLASS Net assets applicable to Institutional Class $ Institutional Class shares of beneficial interest outstanding Net asset value, offering price and redemption price per share (a) $ ADVISER CLASS Net assets applicable to Adviser Class $ Adviser Class shares of beneficial interest outstanding Net asset value, offering price and redemption price per share (a) $ (a) Redemption price varies based on length of time held. See notes to financial statements. 8 STRALEM EQUITY FUND STATEMENT OF OPERATIONS For the Six Months Ended April 30, 2011 (Unaudited) INVESTMENT INCOME Dividends $ EXPENSES Investment advisory fees (Note 3) Professional fees Administration fees (Note 3) Trustees’ fees Registration fees, Common Registration fees, Institutional Class Registration fees, Adviser Class Transfer agent fees, Institutional Class (Note 3) Transfer agent fees, Adviser Class (Note 3) Distribution fees, Adviser Class (Note 3) Postage and supplies Insurance Compliance fees Printing Bank service fees Income and excise taxes Other Total Expenses Fee reductions and expense reimbursements by the Adviser (Note 3): Common ) Institutional Class ) Adviser Class ) Net Expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain from securities transactions Net change in unrealized appreciation (depreciation) on investments NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See notes to financial statements. 9 STRALEM EQUITY FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended April 30, (Unaudited) Year Ended October 31, OPERATIONS Net investment income $ $ Net realized gain (loss) from securities transactions ) Net change in unrealized appreciation (depreciation) on investments Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS Investment income, Institutional Class ) — Investment income, Adviser Class ) — Decrease in net assets from distributions to shareholders ) — CAPITAL SHARE TRANSACTIONS Institutional Class Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions — Proceeds from redemption fees (Note 1) 2 Payments for shares redeemed ) ) Net increase in Institutional Class net assets from capital share transactions Adviser Class Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions — Proceeds from redemption fees (Note 1) — 5 Payments for shares redeemed ) ) Net increase in Adviser Class net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period $ $ ACCUMULATED NET INVESTMENT INCOME $ $ See notes to financial statements. 10 STRALEM EQUITY FUND STATEMENTS OF CHANGES IN NET ASSETS (Continued) Six Months Ended April 30, (Unaudited) Year Ended October 31, 2010* CAPITAL SHARE ACTIVITY Institutional Class Shares sold Shares reinvested — Shares redeemed ) ) Net increase in shares outstanding Shares outstanding, beginning of period Shares outstanding, end of period Adviser Class Shares sold Shares reinvested — Shares redeemed ) ) Net increase in shares outstanding Shares outstanding, beginning of period — Shares outstanding, end of period * Commencement of operations for the Adviser Class was November 13, 2009. See notes to financial statements. 11 STRALEM EQUITY FUND - INSTITUTIONAL CLASS FINANCIAL HIGHLIGHTS (For a share outstanding throughout each period) Six Months Ended April 30, Year Ended October 31, (Unaudited) Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income Net gains (losses) on securities ) Total from investment operations ) Less distributions: Dividends from net investment income ) — ) Distributions from realized gains — ) — Total distributions ) — ) Proceeds from redemption fees collected (Note 1) (a) (a) — Net asset value, end of period $ Total return (b) 12.70% (c) 12.62% 8.46% (26.55% ) 14.18% 8.98% Ratios/supplemental data: Net assets, end of period (000’s) $ Ratio of net expenses to average net assets 0.99% (d)(e) 1.05% (e) 1.73% (f) 1.53% 1.53% 1.70% Ratio of net investment income to average net assets 1.38% (d) 1.44% 1.21% 1.10% 0.83% 0.76% Portfolio turnover rate 26% (c) 21% 21% 22% 22% 18% (a) Amount rounds to less than $0.01 per share. (b) Total return is the measure of the change in value of an investment in the Fund over the period covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. Returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (c) Not annualized. (d) Annualized. (e) Absent investment advisory fee reductions and expense reimbursements by the Investment Adviser, the ratio of expenses to average net assets would have been 1.36%(d) for the six months ended April 30, 2011 and 1.47% for the year ended October 31, 2010 (Note 3). (f) Absent investment advisory fees voluntarily waived by the Investment Adviser, the ratio of expenses to average net assets would have been 1.76% for the year ended October 31, 2009 (Note 3). See notes to financial statements. 12 STRALEM EQUITY FUND - ADVISER CLASS FINANCIAL HIGHLIGHTS (For a share outstanding throughout each period) Six Months Ended April 30, (Unaudited) Period Ended October 31, 2010(a) Net asset value, beginning of period $ $ Income from investment operations: Net investment income Net gains on securities Total from investment operations Less distributions: Dividends from net investment income ) — Proceeds from redemption fees collected (Note 1) — Net asset value, end of period $ $ Total return (b) 12.57% (c) 7.17% (c) Ratios/supplemental data: Net assets, end of period (000’s) $ $ Ratio of net expenses to average net assets 1.24% (d)(e) 1.24% (d)(e) Ratio of net investment income to average net assets 1.10% (d) 1.18% (d) Portfolio turnover rate 26% (c) 21% (a) Represents the period from the commencement of operations (November 13, 2009) through October 31, 2010. (b) Total return is the measure of the change in value of an investment in the Fund over the period covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. Returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (c) Not annualized. (d) Annualized. (e) Absent investment advisory fee reductions and expense reimbursements by the Investment Adviser, the ratio of expenses to average net assets would have been 2.14%(d) for the six months ended April 30, 2011 and 2.64%(d) for the period ended October 31, 2010 (Note 3). See notes to financial statements. 13 STRALEM EQUITY FUND NOTES TO FINANCIAL STATEMENTS April 30, 2011 (Unaudited) 1. ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Stralem Equity Fund (the “Fund”) is a non-diversified series of Stralem Fund (the “Trust”), a Delaware statutory trust reorganized on April 30, 1999 with authority to issue an unlimited number of shares (par value $0.01) of beneficial interest. The Trust is an open-end management investment company registered under the Investment Company Act of 1940. The Fund’s investment objective is long-term capital appreciation. The Fund’s two classes of shares, the Institutional Class and the Adviser Class, represent an interest in the same portfolio of securities and have the same rights, but differ primarily in the expenses to which they are subject and have differing investment minimums. The Adviser Class shares are subject to a distribution (12b-1) fee of 0.25% per annum of the Fund’s average daily net assets attributable to Adviser Class shares and require a $1,000 initial investment, whereas the Institutional Class shares are not subject to distribution (12b-1) fees and require a $250,000 initial investment. The Institutional Class commenced operations on January 18, 2000 and the Adviser Class commenced operations on November 13, 2009. Investment valuation: Accounting principles generally accepted in the United States of America (“GAAP”) establish a single authoritative definition of fair value, set out a frame work for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. The inputs used to measure fair value may fall into different levels of the above fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement. Securities that are traded on U.S. stock exchanges are generally valued at the last reported sales price. If there have been no sales on any business day, a security is valued at the closing bid quote. U.S. Treasury Bills and other short-term debt securities maturing in 60 days or less are valued at amortized cost, which approximates fair value. Investments in money market funds are valued at net asset value. Securities without a readily available price quotation may be priced at fair value as determined in good faith by the management of the Fund. Fair value pricing would be utilized in instances when prices of individual portfolio securities are “not readily available,” the market for a security is not active or when there is an occurrence of a “significant event” 14 STRALEM EQUITY FUND NOTES TO FINANCIAL STATEMENTS (Continued) that occurs after market closings but before the Fund’s NAV is determined. Such fair value pricing is determined according to procedures adopted by the Board of Trustees. Investment transactions and income: Security transactions are accounted for on the trade date. Realized gains and losses on sales of investments are calculated on a specific identification basis. Dividend income is recorded on the ex-dividend date, and interest income is recognized on the accrual basis. Share valuation and redemption fees: The net asset value per share of each class of shares of the Fund is calculated as of the close of regular trading on the New York Stock Exchange (“NYSE”) (normally 4:00 pm; Eastern time) on each day the NYSE is open for business by dividing the total value of the assets attributable to that class, less liabilities attributable to that class, by the number of shares of that class outstanding. The offering price and redemption price per share of each class of the Fund is equal to the net asset value per share of each class, except that shares of each class are subject to a redemption fee of 1%, payable to the applicable class if redeemed within 60 days of purchase. During the year ended October 31, 2010, proceeds from redemption fees totaled $2 and $5, respectively, for Institutional Class and Adviser Class. During the six months ended April 30, 2011, proceeds from redemption fees totaled $140 for Institutional Class. There were no redemption fees collected for Adviser Class during the six months ended April 30, 2011. Allocation between classes: Investment income earned, realized capital gains and losses, and unrealized appreciation and depreciation are allocated daily to each class of shares based upon its proportionate share of total net assets of the Fund. Class specific expenses are charged directly to the class incurring the expense. Common expenses which are not attributable to a specific class are allocated daily to each class of shares based upon its proportionate share of total net assets of the Fund. Taxes: The Fund’s policy is to comply with the special provisions of Subchapter M of the Internal Revenue Code applicable to regulated investment companies. As provided therein, in any fiscal year in which the Fund so qualifies and distributes at least 90% of its taxable net income, the Fund (but not the shareholders) will be relieved of federal income tax on the income distributed. In order to avoid imposition of an excise tax applicable to regulated investment companies, the Fund must declare as dividends in each calendar year at least 98% of its net investment income (earned during the calendar year) and 98.2% of its net realized capital gains (earned during the twelve months ended October 31) plus undistributed amounts from prior years. Only nominal income tax and excise tax were paid by the Fund during the six months ended April 30, 2011. The Fund recognizes tax benefits or expenses of uncertain tax positions in the year such determination is made when the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has reviewed the Fund’s tax positions for all open tax years (tax years ended October 31, 2007 through October 31, 2010) and concluded that no provision for unrecognized tax benefits or expenses is required in these financial statements. 15 STRALEM EQUITY FUND NOTES TO FINANCIAL STATEMENTS (Continued) Use of estimates: The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the reporting period. Actual results could differ from those estimates. 2. FAIR VALUE MEASUREMENT The following is a summary of the inputs used to value the Fund’s investments as of April 30, 2011: Level 1 Level 2 Level 3 Total Common Stocks $ $
